DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
Status
	Applicant’s reply dated 23 December 2021 to the previous Office action dated 23 June 2021 is acknowledged.  Pursuant to amendments therein, claims 1 and 3-8 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.
	The double patenting rejection made in the previous Office action is withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnellan et al. (US 2013/0110025 A1; published 02 May 2013; of record) in view of Eastwood et al. (US 2015/0283286 A1; published 08 October 2015; of record).
	Donnellan et al. discloses a wound dressing device for use with a transcutaneous medical device such as a cannula or a catheter comprising a polyurethane matrix with chlorhexidine di-gluconate and a polyanhydroglucuronic salt contained in the polymer matrix (abstract; claim 1), wherein the dressing device is a flexible hydrophilic polyurethane matrix (paragraph [0008]; claim 1), wherein the chlorhexidine di-gluconate (i.e., chlorhexidine gluconate) is incorporated therein as an antimicrobial agent (paragraph [0037]; claim 1), wherein the polyanhydroglucuronic acid/salt is incorporated into the polymeric base material as a haemostatic agent (paragraph [0037]; claim 1), 
Donnellan et al. does not disclose kaolin as the haemostatic agent therein, or wherein haemostatic agent is external to and on the matrix.
Eastwood et al. discloses hemostatic dressings (title) wherein kaolin is a hemostatic agent (paragraph [0032]) wherein the kaolin is dissolved in saline or other solvent and added to the bandage (paragraph [0033]), wherein the compositions are incorporated into dressings such as polyurethane foams (paragraph [0054]) wherein the hemostatic compositions including kaolin may be applied as a layer onto or incorporated within a dressing material (paragraphs [0055], [0073]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Eastwood et al. by substituting the kaolin of Eastwood et al. for the prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
Regarding the claimed concentrations of 8 wt% kaolin and 11 wt% chlorhexidine gluconate and 81% hydrophilic flexible polyurethane foam, the ranges of about 8 wt%, about 11 wt%, and about 81%, as disclosed in the cited art and as discussed above, overlap the claimed values, and a prima facie case of obviousness exists where prior art and claimed values/ranges overlap per MPEP 2144.05(I).
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Eastwood et al. as discussed above by applying such hemostatic kaolin as discussed above as a layer onto and also incorporated within the dressing material/matrix of the dressing of Donnellan et al. in view of Eastwood et al. as discussed above, with a reasonable expectation of success, because a person of ordinary skill in the art before the effective filing date of the claimed invention could have combined such elements of Donnellan et al. and Eastwood et al. by known methods of coating and incorporating hemostatic agents such as kaolin as disclosed by Donnellan et al. and Eastwood et al., and a person of ordinary skill in the art before the effective .

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Donnellan et al. discloses hemostatic agent within the matrix rather than on the matrix as now claimed (remarks page 4).  In response, Eastwood et al. teaches that hemostatic agent such as kaolin may be applied as a layer onto or incorporated within a dressing material, and thus modifying Donnellan et al. by including hemostatic agent such as kaolin both within and on the dressing would have been obvious as discussed in the rejection above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617